IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,467-01


                      EX PARTE STANLEY ORSON MOZEE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W99-02631-R(A) IN THE 265TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Mozee v.

State, No. 05-00-01260-CR (Tex. App.—Dallas Dec. 14, 2001) (not designated for publication).

        This Court received Applicant’s Application for a Writ of Habeas Corpus filed in the trial

court on September 11, 2014. Applicant claimed, among other things, that the State violated Brady

v. Maryland, 373 U.S. 83 (1963). He argued that the State did not disclose agreements it had made
                                                                                                     2

with jailhouse informants regarding the resolution of pending charges or the reduction of a sentence

in exchange for these informants’ testimony at his trial. The trial court and the State agreed that

Applicant was entitled to relief under Brady. This Court remanded the habeas application to the trial

court to provide the trial prosecutor an opportunity to respond to Applicant’s Brady claim.

        On October 26 and 27, 2015, the trial court held an evidentiary hearing at which the trial

prosecutor testified. Additional evidence was also presented. The district clerk has not yet

supplemented the habeas record with the reporter’s transcription of the hearings. This Court has only

received a supplement containing the trial court’s findings of fact, which conclude that there was no

Brady violation. Both Applicant and the State object to the findings, arguing that the findings are not

supported by the habeas record.

        The State also indicates that it has discovered additional exculpatory evidence which it

believes further supports Applicant’s claims and impeaches the trial prosecutor’s habeas testimony.

Applicant and the State also argue that a recent case from the United States Supreme Court, Wearry

v. Cain, 577 U.S. ___, 136 S. Ct. 1002 (2016), “provides guidance to the courts on issues concerning

suppression of exculpatory evidence related to informants,” and ask that the habeas application be

remanded for further consideration of Applicant’s Brady claim in light of the additional evidence

and the Wearry opinion.

        Additionally, the parties indicate that Applicant filed an Amended Application for a Writ of

Habeas Corpus in the trial court on November 4, 2015, and a Second Amended Application for a

Writ of Habeas Corpus on January 15, 2016, along with attached exhibits. It appears that Applicant

has raised additional claims, but the District Clerk has not supplemented the habeas record with any

additional filings.
                                                                                                                              3

         This Court remands the habeas application to the trial court. The trial court shall determine

whether there have been additional habeas filings, and it shall determine what factual issues remain

controverted, including, but not limited to, whether there are unresolved Brady issues, unresolved

false testimony issues, and unresolved ineffective assistance of trial counsel issues. The trial court

shall make additional findings of fact and conclusions of law to resolve any controverted issues. The

trial court shall also make any other supplemental findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.1

         Also, if there have been additional habeas filings, the trial court shall order the district clerk

to supplement the habeas record with those filings and their exhibits. If there are no such additional

habeas filings, then the trial court shall inform this Court. The trial court shall also order the district

clerk to supplement the habeas record with a copy of the transcription from the habeas hearing

already conducted.

         This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: September 14, 2016
Do not publish

         1
           To resolve the controverted issues, the trial court may use any means set out in T EX . C O D E C RIM . P RO C . art.
11.07, § 3(d). It appears that Applicant continues to be represented by habeas counsel. If the trial court determines he
is not represented by counsel and elects to hold a hearing, it shall then determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent
Applicant at the hearing. T EX . C O DE C RIM . P RO C . art. 26.04.